DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election of Species A2 (generate estimates of static and active venous pressure) and Subspecies A1 (accelerometer) and B2 (thigh-worn) in the reply filed on 16 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Newly added claim 62 includes both an accelerometer and a gyroscope which is not within the elected Subspecies of accelerometer.  Therefore, claim 62 is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-53, 56-61 and 63-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 46 and 60, the claims are broad enough to encompass the use of sensor data from any type of sensor, placed anywhere on the human body, to determine posture data and a vertical distance between the level of the user’s heart and ankle which is not supported by the original disclosure.   The original disclosure describes the placement of two accelerometers on the upper and lower portion of the leg, respectively, in order to determine the vertical distance between the ankle and heart (Δh).  This vertical distance determination requires the distance between the heart and hip (Vd1), thigh length (L1), and the distance between the knee and ankle (L1) to be known.  Tilt angles for the lower portion and upper portion of leg are provided by the two accelerometers.  These tilt angles along with the known distances and length are used to determine the vertical distance between the ankle and heart.   The venous pressure is then calculated using the hydrostatic pressure equation which multiplies the vertical distance by the density of blood and the acceleration due to gravity (see page 14 of applicant’s specification).  There is no other disclosure of any sensor(s) being used on any other part of the body to determine the static venous pressure.  The specification including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function [MPEP § 2161.01 I, II].
Regarding claims 48 and 61, the claims are rejected for the same reason presented in the rejection of claim 46 above, and additionally because the original disclosure does not describe a calculation for 
Regarding claim 57, the claim reads on any two or more sensors for detecting walking, lying, sitting and posture events based on joint angles.  The claim further indicates the processor uses determined postural data to determine the length of the shank of the leg, the distance from the hip to the level of the heart, and the first and second joint angles.  The specification does not disclose how each of these values is derived from any two sensors.  For example, how would two accelerometers be used to determine the length of the shank of the leg or the distance from the hip to the heart?  How would first and second joint angles be determined relative to reference axis when each of the thigh and lower leg has only one accelerometer?
Claims 47-53, 56-59, 61 and 63-64 are rejected by virtue of their dependence on claim 46 or 60.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-53, 56-61 and 64  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 46, the metes and bounds of the claim limitation “data indicative of vertical distance between a level of the user’s heart and ankle” cannot be determined by the examiner because it is unclear what type of data constitutes data “indicative” of the vertical distance.  Is the data simply the vertical distance or data that may be used to derive the vertical distance?
Regarding claim 46, the metes and bounds of the claim limitation “based on said user posture data together with blood density” cannot be determined by the examiner because it is unclear whether the blood density is measured by the at least one sensor or is predetermined on stored within the processor.  In other words, the origin of the blood density parameter is unclear.
Regarding claim 54, the metes and bounds of the claim limitation “data indicative of calf muscle pump activity” cannot be determined by the examiner because it is unclear what type of data constitutes data “indicative” of the calf muscle pump activity.
Regarding claim 64, the metes and bounds of the claim limitation “the processor is located on an external device for post-processing sensor data” cannot be determined by the examiner because it is unclear from what the device is external.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-61 and 63-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.  The claims recite determining a user static venous pressure or a user active venous pressure.
Regarding claims 46 and 60, the limitation of receiving and processing sensor data to determine posture data, including data indicative of a vertical distance between a user’s heat and ankle, and estimating a user venous pressure from the posture data covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the processor is adapted to,” nothing in the claim precludes the processing functions from being performed in the mind.  For example, but for “the processor is adapted to” language, “determining” in the context of the claim encompasses manually calculating the user static venous pressure using the hydrostatic pressure equation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
The judicial exception is not integrated into a practical application.  In particular, the claim recites only two additional elements – at least one sensor to provide sensor data and a processor to perform the determination of user static venous pressure.  The processor is recited so generically (no details whatsoever are provided) that it represents no more than mere instructions to apply the judicial exception on a computer.  The at least on sensor represents mere data gathering (obtaining the sensor data used by the processor) that is necessary for use of the recited judicial exception and is recited at a high level of generality.  The at least one sensor is thus insignificant extra-solution activity.  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of determining user static venous pressure from received data using the computer component as a tool.  Accordingly, these additional elements do not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to determine user static venous pressure from sensor data amounts to no more than mere instructions to apply the exception using a generic computer component based. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The recitation of the at least one sensor for obtaining data is mere data gathering that is recited at a high level of generality.  Therefore the limitation remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  The claim is not patent eligible. 
Regarding claims 47-50 and 61, the claims merely recite further steps performed by the processor which constitute mental processes.  These steps include determining if there is calf muscle pump activity, determining the rate of calf muscle pump activity, and determining the user active venous pressure from user static venous pressure and other observable parameters.
Regarding claim 51, the at least one sensor is merely indicated to be an accelerometer which is merely provides the sensor data for the processor and is generically recited.
Regarding claims 52-53 and 63, the claims merely recite the at least on sensor is adapted to worn on the leg and configured to detect steps, walking, postures and posture transitions which describes known functions of generic sensors.
Regarding claims 54-55, the claim recites two tri-axial accelerometers and further generic processor analysis steps which do not integrate the abstract idea into a practical application or constitute significantly more than the abstract idea.  The examiner takes Official Notice that tri-axial accelerometers 
Regarding claim 56, the claim integrates the at least one sensor and processor into a garment.  The examiner takes Official Notice that the integration of sensors and processors into garments is well-known in the art.
Regarding claim 57, the claim generically recites two sensors capable of determining first and second joint angles which serves a mere data gathering.  No specific structure of the sensors are recited.
Regarding claim 58, the claim indicates the sensor is adapted to measure acceleration and/or tilt which merely serves as insignificant data gathering.
Regarding claim 59, the recitation of continuous data gathering and continuous determination of user static venous pressure does not make the idea any less abstract because continuous determinations may be me made mentally.
Regarding claim 64, locating the processor external to something for post processing data fails to make the idea any less abstract as the location of the processor is insignificant to the performance of the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 46-51, 58, 61, 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons et al. (WO 00/06076), of record, in view of Asada et al. (US 2007/0167844), of record.

[Claim 46] Lyons discloses a monitoring system (apparatus, Fig. 1 #1), comprising:
at least one sensor adapted to be worn by a user (sensor, Fig. 1 #7, which may be an accelerometer, adapted for attachment to the leg near the ankle) [p. 9, l. 7-10], and 
a processor (controller, Fig. 1 #5
receive sensor data indicative of a static venous pressure (measures blood pressure in both static and active states with and without calf pump muscle activity) [p. 12, l. 21-34].
Lyons discloses measuring static venous pressure but is silent regarding using posture data to determine data indicative of a vertical distance between a level of the user's heart and ankle and using the posture data and a value for blood density to generate the static venous pressure measurement.
Asada discloses that when a blood pressure device is not positioned at the height of a patient’s heart, a hydrostatic pressure offset exists caused by a “column” of blood between the reference location and the actual measurement location.  The hydrostatic pressure offset can be accounted for by using an accelerometer to measure the orientation of the arm from which the height of the arm can be estimated by a processor, and the magnitude of the hydrostatic effect can be estimated and accounted for in the blood pressure reading [par. 0063].  The examiner notes, as explained on page 14 of the applicant’s specification, that the determination of hydrostatic pressure necessarily requires a value for blood density.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons to use the accelerometer located near the ankle to determine venous pressure based on the location of the ankle relative to the heart because Asada teaches accounting for the location of the sensor position in relation to the heart.  Doing so would more accurately determine the blood pressure in the ankle by accounting for the hydrostatic pressure offset caused by the location of the ankle in relation to the heart.

[Claim 47] Lyons discloses the sensor (accelerometer) serves as a calf muscle pump activity sensor as the venous pressure value is inversely proportional to muscle pump activity [p. 11, l. 24-25; p. 11, l. 30-33].  

[Claims 48-49, 61] Lyons discloses the sensor (accelerometer) serves as a calf muscle pump activity sensor as the venous pressure value is inversely proportional to muscle pump activity [p. 11, l. 24-25].  Measurement of the blood pressure would necessarily provide an estimate of user active venous pressure according to the hydrostatic pressure, rate of calf muscle activity, and degree of venous insufficiency.  Lyons further discloses an accelerometer attached to the leg provides an output signal which provides an indirect measurement of pump activity in the calf muscle [p. 11, l. 30-33].  

[Claim 50] Lyons discloses the sensor (accelerometer) serves as a calf muscle pump activity sensor as the venous pressure value is inversely proportional to muscle pump activity [p. 11, l. 24-25; p. 11, l. 30-33] so rapid changes in acceleration caused by impact forces during impact of a user’s heel during calf muscle pump activity would be detected and reflective of calf muscle pump activity.  

[Claims 51, 58] Lyons discloses the at least one sensor is an accelerometer (sensor, Fig. 1 #7, which may be an accelerometer, adapted for attachment to the leg near the ankle) [p. 9, l. 7-10].

[Claim 59] Lyons discloses the at least one sensor is adapted to continuously record data; and the processor is adapted to process sensor data to provide a continuous estimate of user venous pressure (The controller continuously reads the output of the accelerometer from the analogue-to-digital converter for a monitoring period) [p. 15, l. 9-11].  Asada discloses the process may continuously monitor the sensors [par. 0050].

[Claim 46] Lyons discloses a monitoring system (apparatus, Fig. 1 #1
at least one sensor adapted to be worn by a user (sensor, Fig. 1 #7, which may be an accelerometer, adapted for attachment to the leg near the ankle) [p. 9, l. 7-10], and 
a processor (controller, Fig. 1 #5) [p. 9, l. 5-7] adapted to:
continuously receive sensor data [p. 15, l. 9-11] indicative of a static venous pressure and active venous pressure (measures blood pressure in both static and active states with and without calf pump muscle activity) [p. 12, l. 21-34].
Lyons discloses measuring static and active venous pressure based on algorithms but is silent regarding using posture data to calculate a vertical distance between a level of the user's heart.
Asada discloses that when a blood pressure device is not positioned at the height of a patient’s heart, a hydrostatic pressure offset exists caused by a “column” of blood between the reference location and the actual measurement location.  The hydrostatic pressure offset can be accounted for by using an accelerometer to measure the orientation of the arm from which the height of the arm can be estimated by a processor, and the magnitude of the hydrostatic effect can be estimated and accounted for in the blood pressure reading [par. 0063].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons to use the accelerometer located near the ankle to determine venous pressure based on the location of the ankle relative to the heart because Asada teaches accounting for the location of the sensor position in relation to the heart.  Doing so would more accurately determine the blood pressure in the ankle by accounting for the hydrostatic pressure offset caused by the location of the ankle in relation to the heart.  This would provide more accurate readings for the both the static and active venous pressures.


[Claim 63] Lyons discloses the at least on sensor is adapted to be worn on the leg of the user (sensor, Fig. 1 #7, adapted for attachment to the leg near the ankle) [p. 9, l. 7-10]


Claims 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 61 above, and further in view of Ten Kate (US 2010/0049096), of record.

[Claims 52-53] Lyons in view of Asada makes obvious the use of a sensor (accelerometer) to determine posture events but is silent regarding determining posture events based on the angle made by the thigh.
Ten Kate discloses determining posture events including walking, lying, standing and sitting through the use of two accelerometers wherein one accelerometer is attached to the upper leg, i.e. thigh, and another accelerometer is attached to the lower leg [pars. 0017, 0026]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to include a second accelerometer on the thigh to measure posture events, as taught by Ten Kate, in order to more accurately determine the distance between the heart and the ankle based on the angles made by the thigh and the shank of the leg with respect to one another and the patient specific lengths of the thigh and shank.


Claims 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 46 above, and further in view of Townsend et al. (US 2002/0170193).

[Claims 54-55] Lyons in view of Asada makes obvious the use of an accelerometer to determine user posture and muscle pump activity based on static and dynamic accelerometer signals (signals are measured both when the user is moving and static) but is silent regarding the use of two tri-axial accelerometers adapted to be placed distal and proximal to the knee joint of the user.
Townsend discloses determining posture events including walking, lying, standing and sitting through the use of two tri-axial accelerometers wherein one accelerometer is attached distal to the knee and the other accelerometer is attached proximal to the knee [pars. 0082; claim 1; Fig. 6]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to use tri-axial accelerometers including a second accelerometer positioned proximal to the knee to measure posture events, as taught by Townsend, in order to more accurately determine the distance between the heart and the ankle based on the angles made by the segments of the leg positioned on either side of the knee.


Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 46 above, and further in view of Malhi et al. (US 2012/0078145).

[Claim 56] Lyons in view of Asada makes the placement of an accelerometer on the leg but does not explicitly disclose incorporating the accelerometer and processor into a garment.
Malhi discloses a medical monitoring system comprising a compression garment (#22) providing a good fit on the leg to prevent the garment from slipping or sliding during movement, wherein the garment comprises an accelerometer (#48) and a controller (#24B) [par. 0032].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to incorporate the sensor (accelerometer) and processor into a .


Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 46 above, and further in view of Ten Kate (US 2010/0049096), of record.

[Claim 57] Lyons in view of Asada makes obvious the use of an accelerometer to determine user posture by calculating the vertical distance and using the hydrostatic equation but is silent regarding the use of two accelerometers to determine posture data including a first joint angle made by the thigh, a second joint angle made by the lower leg of the user and an angle between the thigh and lower leg.
Ten Kate discloses determining posture events including walking, lying, standing and sitting through the use of two accelerometers wherein one accelerometer is attached to the upper leg, i.e. thigh, and another accelerometer is attached to the lower leg.  The angle between the upper leg and lower leg is monitored to determine the position of the upper and lower leg relative to each other [pars. 0017, 0026]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to include a second accelerometer on the thigh to measure posture events, as taught by Ten Kate, in order to more accurately determine the distance between the heart and the ankle based on the angles made by the thigh and the shank of the leg with respect to one another and the patient specific lengths of the thigh and shank.


Claim 64  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons and Asada as applied to claim 60 above, and further in view of Yang (US 2006/0183980).

[Claim 64] Lyons in view of Asada makes obvious the use of a processor but do not explicitly disclose the processor is located on an external device.
Yang discloses an analogous monitoring system comprising a close range monitoring device including a microprocessor to receive, analyze, store and transfer data from sensors worn by a user [par. 0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lyons in view of Asada to include an external processor as taught by Yang in order to remotely monitor and access data while a user is moving.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         21 January 2022